Citation Nr: 9901950	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for a bilateral hearing 
loss.

3. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to November 1973.  This matter comes to the Board of 
Veterans Appeals (Board) on appeal from a December 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In January 1997, 
the Board remanded the veterans claims for further 
evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veterans claims has been obtained by 
the RO.

2. A right ear hearing loss was noted on entrance to service, 
but an increase in the severity of the veterans right ear 
hearing loss, beyond the normal progression in service, 
has not been shown.

3. The veterans left ear hearing was within normal limits on 
service entrance and he has not submitted evidence to 
demonstrate that his current left ear hearing loss, or 
bilateral tinnitus, had an onset or worsened during 
service.

4. Face and chest acne were noted on entrance to service, but 
an increase in severity of the veterans acne, beyond the 
normal progression in service, has not been shown.




CONCLUSIONS OF LAW
1. A right ear hearing loss and a skin disorder were not 
incurred or aggravated in service, nor may a right ear 
hearing loss be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385, 3.306 (1998).
2. The veteran has not submitted evidence of well-grounded 
claims for service connection for a left ear hearing loss 
and bilateral tinnitus. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
hearing loss, tinnitus and a skin disorder.  The legal 
question to be answered, initially, is whether the veteran 
has presented evidence of well-grounded claims; that is, 
claims that are plausible.  If he has not presented a well-
grounded claim, his appeal must fail with respect to this 
claim and there is no duty to assist him further in the 
development of his claim.  38 U.S.C.A. § 5107(a).  To that 
end, the Board remanded the veterans claims in January 1997, 
in part, to afford the RO the opportunity to obtain any 
additional service medical records not already of record.  
However, in its April 1998 response to the RO, the National 
Personnel Records Center said that all the veterans service 
medical records were sent to the RO in September 1978.  As 
will be explained below, the Board finds that the veterans 
claims for a right ear hearing loss and skin disorder are 
well grounded and the claims for a left ear hearing loss and 
bilateral tinnitus are not well grounded.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 C.F.R. § 5107(a).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  See also 38 C.F.R. § 3.385, 
discussed infra.
I.  Factual Background

When examined for enlistment into service in July 1971, the 
veteran denied a history of hearing loss and moderate acne on 
his face and chest was described.  A report of medical 
examination performed the same day was negative for findings 
of a skin abnormality and audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
-
45
LEFT
20
0
5
         
-
35

There was no report of tinnitus and the veteran was found 
qualified for active service.  Service medical records are 
entirely negative for complaints or treatment of hearing 
loss, tinnitus or a skin disorder.  A report of medical 
examination performed at separation is not of record.

Post service, a May 1977 outpatient VA record reflects the 
veterans complaints of an itchy skin rash.  He was not 
allergic to any medications and was observed to have erythema 
over his chest, arms and hands.  He was advised to stay off 
all medications for several days.  VA hospitalized the 
veteran from July to September 1978 for treatment of alcohol 
addiction, according to a hospital summary.  The record is 
negative for complaints or treatment of hearing loss, 
tinnitus or a skin disorder. 

The veteran underwent an annual audiometric examination in 
May 1987, apparently while employed by the Chrysler 
Corporation.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
30
65
70
LEFT

25
30
60
80

The record further indicates that the veteran used foam plugs 
and ear caps as ear protection.

VA outpatient treatment records, dated from May 1994 to March 
1995, reflect that the veteran was treated for multiple 
conditions, including depression, stress and substance abuse. 

A VA audiometric test was performed in May 1994.  Audiogram 
findings, in pure (air tone) thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
65
LEFT
15
25
25
70
80

The examiner commented that the veteran had moderate 
bilateral high frequency sensorineural hearing loss, slightly 
worse in the left ear.  The veteran was counseled about 
hearing loss, ear protection and hearing aids and was noted 
to understand the instructions.  

In June 1994, a VA outpatient record indicates the veteran 
was seen for complaints of facial acne that he had for many 
years.  The diagnosis was cystic acne with severe scarring.

In an August 1994 statement, the veteran said he had a very 
slight skin problem when he entered service.  According to 
the veteran, his skin problem worsened as a result having to 
dry shave in service.

Three written statements received in October 1994, apparently 
from the veterans friends, are to the effect that when he 
entered service, the veterans face was clear and normal.

The veteran underwent a VA dermatological examination in 
November 1994 and said that while in service he was forced to 
dry shave under harsh conditions with a lack of sanitary 
facilities.  The veteran indicated that the daily dry shaving 
irritated his skin and made him develop ingrown hairs and 
facials scars from abscesses that occurred.  The veteran 
believed that the oppressive heat in Okinawa, where he was 
stationed, contributed to the extent of his facial scarring 
and disfigurement.  Additionally, the veteran developed 
nodulocystic acne of the face and armpits with lesions on his 
back.  After discharge, the nodulocystic lesions continued to 
erupt and progressively scar.  The clinical impression was 
nodulocystic acne of the face, back, anterior chest and 
axilla.  According to the VA examiner, that fit part of the 
criteria for the diagnosis of hidradenitis suppurative, that 
was a more widespread follicular obstructive disorder and the 
veterans condition was described as severe.  

The veteran also underwent VA audiometric examination in 
November 1994.  Audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
60
70
LEFT
15
20
25
70
80

Speech recognition scores on the Maryland CNC test were 88 
percent in the veterans right ear and 88 percent in his left 
ear.  The examiner reported bilateral periodic tinnitus.  
Mild to moderate sensorineural hearing loss was diagnosed.

At his April 1995 personal hearing at the RO, the veteran 
testified that prior to service he had grown a beard to avoid 
skin problems and, at service entrance, he had small acne 
features on his face but no keloids.  He did not seek medical 
treatment for acne and did not request permission to grow a 
beard, because he wanted to avoid being hassled by Marine 
Corps drill sergeants.  When examined at discharge from 
service, the veteran did not report having acne.  Post 
service, he said he went to several skin experts but his skin 
condition worsened and VA currently treated him for acne with 
keloids.  Regarding his hearing loss, the veteran testified 
that he was unaware of having defective hearing in service 
and never sought medical treatment for this problem, although 
he said his records showed a slight right ear vibration.  In 
service, the veteran said he was a grunt soldier, used an M-
16 rifle and a .45 gun. and was stationed in Okinawa where it 
was noisy from the constant maneuvers.  He indicated that his 
separation examination report probably did not reflect a 
hearing problem.  After discharge, the veteran worked at 
Chrysler Corporation as a janitor and had a hearing test, in 
the 1970s, that showed his hearing had worsened and he 
experienced a ringing in his ears.  While working, he wore 
protective gear, such as earplugs and mufflers, because of 
plant noise.  The veteran said his hearing worsened and VA 
provided hearing aids.  The veterans friend testified that, 
prior to entering service, he observed that the veterans 
skin was smooth, but after discharge it gradually worsened.  

In September 1997, the veteran submitted a copy of an undated 
hearing test from an unidentified facility, evidently 
performed in connection with his purchase of hearing aids.

Analysis

According to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss) in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The U.S. Court of 
Veterans Appeals has held that service connection for 
aggravation of a disability incudes only the degree by which 
the disability increased in severity during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App.at 160.

The veteran has not asserted that he was exposed to combat 
and no combat duties have been identified nor does the record 
contain any citations, awards or other indicia of combat.  
Thus, he is not entitled to the special considerations 
provided combat veterans.  38 U.S.C.A. § 1154(b) (West 1991); 
Collette v. Brown, 82 F.3d 389 (1996).  

A. Right Ear Hearing Loss and Skin Disorder

Although the veteran contends that his right ear hearing loss 
and acne are directly related to active service, the evidence 
of record shows that at service entrance, in July 1971, 
moderate acne was reported on his face and chest and a right 
ear hearing loss at 4,000-hertz was noted.  Thus, he is not 
entitled to the presumption of soundness with respect to 
hearing loss in the right ear or a skin disorder since such 
conditions clearly and unmistakably preexisted service.  
38 C.F.R. § 3.304(b).  No increase in either disability 
during active duty has been shown.  

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, 
arguably, the hearing test at enlistment was incomplete 
insofar as applying 38 C.F.R. § 3.385 since no readings were 
taken for the 3,000-hertz level.  Id.  Nonetheless, there is 
no evidence of record of any treatment for a skin disorder or 
right ear hearing loss during service.  The veteran reported 
having a slight right ear vibration when he entered service, 
was unaware of having a hearing loss in service, did not seek 
medical treatment for a hearing disorder while on active duty 
and did not describe a hearing problem when examined for 
discharge.  Further the veteran himself stated, in August 
1994, that when he entered service he had only a slight skin 
problem and his friends stated that his skin was clear and 
normal.  He did not seek medical treatment in service for a 
skin disorder and did not report a skin problem at discharge.  
The first medical evidence of any skin problem was from 1977, 
nearly four years after service discharge and the first post 
service audiogram reflecting right ear hearing loss is from 
1987, nearly fourteen years after service, when the veteran 
worked at Chrysler Corporation, where he was exposed to 
acoustic trauma.  While 38 C.F.R. § 3.385 does not bar 
service connection for the right ear hearing loss, it does 
not compel service connection either, even though the veteran 
currently meets its criteria.  Ledford v. Derwinksi, 3 Vet. 
App. at 89.

The fact that the veteran received no treatment for a right 
ear hearing loss or a skin disorder during active service, 
together with his own testimony that he did not have any 
problems that resulted in requiring medical treatment for 
these disorders, strongly indicates that no permanent 
increase in the underlying pathology of the preexisting 
disorders occurred during service.  See Verdon v. Brown, 8 
Vet. App. 529, 536-37 (1996). The statements provided by 
three friends of the veteran to the effect that he had no 
facial skin problems at service entrance are contradicted by 
service entrance examination findings to the contrary, and 
thus are of minimal probative value. Accordingly, as it has 
not been shown that the veterans right ear hearing loss and 
skin disorder were aggravated in service, service connection 
for a right ear hearing loss and a skin disorder must be 
denied.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306, 3.385.  The evidence is not so evenly balanced that 
there is any doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).

B. Left  Ear Hearing Loss and Bilateral Tinnitus

The veteran has also contended that service connection should 
be granted for a left ear hearing loss and bilateral 
tinnitus.  Although the evidence shows that the veteran 
currently has a left ear hearing loss and bilateral periodic 
tinnitus, no competent medical evidence has been submitted to 
show that these disabilities are related to service or any 
incident thereof.  On the other hand, the record reflects 
that the veterans left ear hearing was, essentially, within 
normal limits when he entered service, he testified to having 
no hearing problems in service and the first post service 
evidence of record of a left ear hearing loss is from 1987, 
more than 15 years after the veterans separation from 
service.  When examined by VA in November 1994, bilateral 
tinnitus was also diagnosed, some twenty years after service.  
In short, no medical opinion or other medical evidence 
relating the veterans left ear hearing loss and bilateral 
tinnitus to service or any incident of service has been 
presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
which supports his claims.  The evidence now of record fails 
to show that the veteran has left ear hearing loss and 
bilateral tinnitus related to service or any incident 
thereof.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  Since the 
claims are not well grounded, they must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for left ear hearing loss and bilateral 
tinnitus on a ground different from that of the RO, that is, 
whether the veteran's claim is well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

Service connection for bilateral hearing loss, tinnitus and a 
skin disorder is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
